      Case 4:21-cr-00009 Document 66-1 Filed on 05/18/21 in TXSD Page 1 of 7




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION


 UNITED STATES OF AMERICA                  §
                                           §
 v.                                        §         Criminal No. 4:21-cr-00009
                                           §
 ROBERT T. BROCKMAN                        §


                     DECLARATION OF JAMES P. LOONAM

       I, James P. Loonam, declare as follows:

       1.    I am a member of the bar of the State of New York and various federal courts.

On January 8, 2021, I was admitted pro hac vice to appear in the United States District

Court for the Southern District of Texas. ECF No. 7. I am a partner of the law firm Jones

Day and counsel for the defendant Robert T. Brockman. I make this Declaration in support

of Defendant Robert T. Brockman’s Reply in Support of his Motion for a Pretrial

Conference Pursuant to the Classified Information Procedures Act.

       2.    Attached hereto as Exhibit A is a copy of the email from Corey J. Smith to

Kathryn Keneally, copying Jason S. Varnado, Georgina N. Druce, and James P. Loonam,

dated May 3, 2021, responding to the government’s April 27, 2021 position on a Classified

Information Procedures Act (“CIPA”) Section 2 conference.

       3.    I participated in a meet-and-confer call on Friday, May 14, 2021 with the

government. During the meet-and-confer call, I asked the government for its position on

the Court’s two questions from the status conference—(1) whether this case involves

classified information and (2) whether the information is exculpatory. The government

                                          -1-
    Case 4:21-cr-00009 Document 66-1 Filed on 05/18/21 in TXSD Page 2 of 7




confirmed that its position on the issue of a CIPA hearing is set forth in its May 11, 2021

response, Government’s Resp. (ECF No. 61), and that it had nothing further to add.

      I declare under penalty of perjury that the foregoing is true and correct.



Executed in Union County, New Jersey on May 18, 2021.



                                                 /s/ James P. Loonam               _
                                                 James P. Loonam




                                           -2-
Case 4:21-cr-00009 Document 66-1 Filed on 05/18/21 in TXSD Page 3 of 7




                   EXHIBIT A
             Case 4:21-cr-00009 Document 66-1 Filed on 05/18/21 in TXSD Page 4 of 7




From: Smith, Corey (TAX) <corey.smith@usdoj.gov>
Date: Monday, May 03, 2021, 11:07 AM
To: Keneally, Kathy <kkeneally@jonesday.com>, Langston, Lee F. (TAX) <Lee.F.Langston@usdoj.gov>, Magnani,
Christopher (TAX) <Christopher.Magnani@usdoj.gov>
Cc: Varnado, Jason S. <jvarnado@jonesday.com>, Druce, Georgina N. <gdruce@JonesDay.com>, Loonam, James P.
<jloonam@jonesday.com>
Subject: RE: U.S. v. Brockman 4:21cr009 GCH

** External mail **

Kathy

Lee was premature in responding to your request in my absence. He is not “read into” these issues. Please see my
earlier email.

Corey J. Smith
Senior Litigation Counsel
Tax Division
(202) 514‐5230


From: Keneally, Kathy <kkeneally@jonesday.com>
Sent: Tuesday, April 27, 2021 4:20 PM
To: Langston, Lee F. (TAX) <Lee.F.Langston@tax.USDOJ.gov>; Smith, Corey (TAX) <Corey.Smith@tax.USDOJ.gov>;
Magnani, Christopher (TAX) <Christopher.Magnani@tax.USDOJ.gov>
Cc: Varnado, Jason S. <jvarnado@jonesday.com>; Druce, Georgina N. <gdruce@JonesDay.com>; Loonam, James P.
<jloonam@jonesday.com>
Subject: RE: U.S. v. Brockman 4:21cr009 GCH

Lee,

Thank you for the quick response.

Best,
Kathy



From: Langston, Lee F. (TAX) <Lee.F.Langston@usdoj.gov>
Sent: Tuesday, April 27, 2021 4:04 PM
To: Keneally, Kathy <kkeneally@jonesday.com>; Smith, Corey (TAX) <corey.smith@usdoj.gov>; Magnani,
Christopher (TAX) <Christopher.Magnani@usdoj.gov>
Cc: Varnado, Jason S. <jvarnado@jonesday.com>; Druce, Georgina N. <gdruce@JonesDay.com>; Loonam, James
P. <jloonam@jonesday.com>
Subject: Re: U.S. v. Brockman 4:21cr009 GCH

** External mail **



                                                         1
             Case 4:21-cr-00009 Document 66-1 Filed on 05/18/21 in TXSD Page 5 of 7

Kathy,

The government has no objection to scheduling the conference.

Thank you,

Lee Langston



From: Keneally, Kathy <kkeneally@jonesday.com>
Date: April 27, 2021 at 11:40:20 AM MDT
To: Smith, Corey (TAX) <Corey.Smith@tax.USDOJ.gov>, Langston, Lee F. (TAX)
<Lee.F.Langston@tax.USDOJ.gov>, Magnani, Christopher (TAX) <Christopher.Magnani@tax.USDOJ.gov>
Cc: Varnado, Jason S. <jvarnado@jonesday.com>, Druce, Georgina N. <gdruce@JonesDay.com>, Loonam,
James P. <jloonam@jonesday.com>
Subject: U.S. v. Brockman 4:21cr009 GCH

Corey and team,

We are planning to file a motion requesting that the Court schedule a conference pursuant to CIPA § 2 to
address the discovery schedule for any classified material involved in this case. Please let us know the
government’s position concerning this request. Thank you.

Best,
Kathy

From: Smith, Corey (TAX) <corey.smith@usdoj.gov>
Sent: Thursday, February 25, 2021 4:36 PM
To: Loonam, James P. <jloonam@jonesday.com>
Cc: Langston, Lee F. (TAX) <Lee.F.Langston@usdoj.gov>; Magnani, Christopher (TAX) <Christopher.Magnani@usdoj.gov>;
Varnado, Jason S. <jvarnado@jonesday.com>; Keneally, Kathy <kkeneally@jonesday.com>; Romatowski, Peter J.
<pjromatowski@JonesDay.com>; Stephens, Neal J. <nstephens@jonesday.com>; Druce, Georgina N.
<gdruce@JonesDay.com>
Subject: RE: U.S. v. Brockman 4:21cr009 GCH

** External mail **

James

In response to your letter, please be advised that the prosecution team is handling discovery matters in this case and to
the extent that any material is discoverable it will be provided in accordance with applicable Department of Justice
policy and procedures.

Corey J. Smith
Senior Litigation Counsel
Tax Division
(202) 514‐5230

From: Loonam, James P. <jloonam@jonesday.com>
Sent: Thursday, February 25, 2021 12:51 PM
                                                            2
                Case 4:21-cr-00009 Document 66-1 Filed on 05/18/21 in TXSD Page 6 of 7

To: Smith, Corey (TAX) <Corey.Smith@tax.USDOJ.gov>
Cc: Langston, Lee F. (TAX) <Lee.F.Langston@tax.USDOJ.gov>; Magnani, Christopher (TAX)
<Christopher.Magnani@tax.USDOJ.gov>; Varnado, Jason S. <jvarnado@jonesday.com>; Keneally, Kathy
<kkeneally@jonesday.com>; Romatowski, Peter J. <pjromatowski@JonesDay.com>; Stephens, Neal J.
<nstephens@jonesday.com>; Druce, Georgina N. <gdruce@JonesDay.com>
Subject: RE: U.S. v. Brockman 4:21cr009 GCH

Dear Corey,
I have attached a letter responding to your email below of February 10.
Best,
James


James P. Loonam
Partner
JONES DAY® - One Firm Worldwide℠
250 Vesey Street
New York, New York 10281-1047
Office: +1.212.326.3808
Cell: +1.929.275.2619
Fax: +1.212.755.7306



From: Smith, Corey (TAX) <corey.smith@usdoj.gov>
Sent: Wednesday, February 10, 2021 10:01 AM
To: Loonam, James P. <jloonam@jonesday.com>
Cc: Langston, Lee F. (TAX) <Lee.F.Langston@usdoj.gov>; Magnani, Christopher (TAX) <Christopher.Magnani@usdoj.gov>;
Varnado, Jason S. <jvarnado@jonesday.com>; Keneally, Kathy <kkeneally@jonesday.com>; Romatowski, Peter J.
<pjromatowski@JonesDay.com>; Stephens, Neal J. <nstephens@jonesday.com>; Druce, Georgina N.
<gdruce@JonesDay.com>
Subject: RE: U.S. v. Brockman 4:21cr009 GCH

** External mail **

James

We are in receipt of your letter, and are aware of our Giglio obligations with regarding to Mr. Smith. We are working
with NSD to take the appropriate actions. One note, however, some of the information in the article you attached to
your letter is not accurate.

All the best,

Corey J. Smith
Senior Litigation Counsel
Tax Division
(202) 514‐5230

From: Loonam, James P. <jloonam@jonesday.com>
Sent: Tuesday, February 9, 2021 11:59 PM
To: Smith, Corey (TAX) <Corey.Smith@tax.USDOJ.gov>
Cc: Langston, Lee F. (TAX) <Lee.F.Langston@tax.USDOJ.gov>; Magnani, Christopher (TAX)
<Christopher.Magnani@tax.USDOJ.gov>; Varnado, Jason S. <jvarnado@jonesday.com>; Keneally, Kathy

                                                           3
             Case 4:21-cr-00009 Document 66-1 Filed on 05/18/21 in TXSD Page 7 of 7

<kkeneally@jonesday.com>; Romatowski, Peter J. <pjromatowski@JonesDay.com>; Stephens, Neal J.
<nstephens@jonesday.com>; Druce, Georgina N. <gdruce@JonesDay.com>
Subject: RE: U.S. v. Brockman 4:21cr009 GCH

Dear Corey,
Please see the attached letter and exhibits regarding issues raised by a recent article published by Bloomberg.

Best,
James


James P. Loonam
Partner
JONES DAY® - One Firm Worldwide℠
250 Vesey Street
New York, New York 10281-1047
Office: +1.212.326.3808
Cell: +1.929.275.2619
Fax: +1.212.755.7306

***This e‐mail (including any attachments) may contain information that is private, confidential, or protected by
attorney‐client or other privilege. If you received this e‐mail in error, please delete it from your system without copying
it and notify sender by reply e‐mail, so that our records can be corrected.***
***This e‐mail (including any attachments) may contain information that is private, confidential, or protected by
attorney‐client or other privilege. If you received this e‐mail in error, please delete it from your system without copying
it and notify sender by reply e‐mail, so that our records can be corrected.***
***This e-mail (including any attachments) may contain information that is private, confidential, or protected
by attorney-client or other privilege. If you received this e-mail in error, please delete it from your system
without copying it and notify sender by reply e-mail, so that our records can be corrected.***
***This e‐mail (including any attachments) may contain information that is private, confidential, or protected by
attorney‐client or other privilege. If you received this e‐mail in error, please delete it from your system without copying
it and notify sender by reply e‐mail, so that our records can be corrected.***




                                                             4
